Kerkhof v LaSalle Ambulance Inc. (2020 NY Slip Op 03344)





Kerkhof v LaSalle Ambulance Inc.


2020 NY Slip Op 03344


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., TROUTMAN, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


555 CA 19-00516

[*1]JAMES KERKHOF, INDIVIDUALLY, AND AS EXECUTOR OF THE ESTATE OF RUBIANN KERKHOF, DECEASED, AND ACEA M. MOSEY, ERIE COUNTY PUBLIC ADMINISTRATOR, AS CO-EXECUTOR OF THE ESTATE OF RUBIANN KERKHOF, DECEASED, PLAINTIFFS-APPELLANTS,
vLASALLE AMBULANCE INC., DOING BUSINESS AS AMERICAN MEDICAL RESPONSE, DOING BUSINESS AS RURAL/METRO CORP., AND CARLOS R. ROSALES, DEFENDANTS-RESPONDENTS. 


FEROLETO LAW, BUFFALO (JILL WNEK OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
GOLDBERG SEGALLA, LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered March 1, 2019. The order, among other things, granted that part of defendants' cross motion seeking partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 28 and May 1, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court